Henry Banspach and wife employed G. H. Nagel to secure the release of their son from the penitentiary, agreeing to pay Nagel $300 if he was successful in obtaining a parole or pardon for young Banspach. The Banspachs deposited $300 with N. H. King to be paid Nagel when their son was released.
This is an interpleader suit by King against Banspach and wife, Nagle, Maude F. Butler, and others to determine to whom he should pay the sum deposited with him. Maude F. Butler claims the fund as assignee of Nagle.
Judgment was rendered ordering the sum paid to Banspach and wife. Maude F. Butler appeals.
The undisputed evidence shows Nagle was unsuccessful in his efforts to secure the release of young Banspach. He is still in the penitentiary. Therefore Nagle did not become entitled to the fund in controversy, and his assignee, Maude F. Butler, is in no better position. This view disposes of all propositions submitted.
Affirmed.